In a proceeding pursuant to CPLR article 78 to compel the respondent to grant the petitioner a rehearing on the issue of the termination of her employment, petitioner appeals (1) from a judgment of the Supreme Court, Nassau County, entered December 21, 1978, which dismissed the petition on the ground of petitioner’s "inexcusable laches” and (2) as limited by her brief, from so much of an order of the same court, dated January 19, 1979, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic. The judgment was superseded by the order granting reargument. Order affirmed insofar as appealed from. Respondent is awarded one bill of $50 costs and disbursements. In addition to the delay cited by Special Term, the record does not support petitioner’s contention that the Workers’ Compensation Board decision would be likely to change the result of the disciplinary proceeding. Consequently, the petition was properly dismissed. Lazer, J. P., Gibbons, Gulotta and Margett, JJ., concur.